Citation Nr: 1526813	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied reopening the claims of service connection for bilateral hearing loss and tinnitus.  In January 2012, the Veteran filed a notice of disagreement.  In December 2012, the RO furnished the Veteran a statement of the case.  In January 2013, the Veteran filed a substantive appeal (VA Form 9).

In March 2015, the Veteran testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus; the Veteran was notified of this decision in August 2008 but failed to file a notice of disagreement and new and material evidence was not received within one year of the decision.

2.  The evidence received since the August 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1. The August 2008 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2. The evidence received since the August 2008 rating decision is new and material, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
3. The August 2008 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

4. The evidence received since the August 2008 rating decision is new and material, and the claim service connection for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the Board's favorable action on the Veteran's petition to reopen the claims of service connection for bilateral hearing loss and tinnitus, and finding new and material evidence sufficient to reopen the claims, the Board finds that no further action is required to comply with the VCAA in regards to the matter concerning the petition to reopen.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer (and also a Veterans Law Judge (VJL)) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ inquired as to whether all medical evidence had been submitted.  The Veteran was represented at the hearing by a service representative.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.


New and Material Evidence 

The Veteran seeks to reopen the previously denied claims of service connection for bilateral hearing loss and tinnitus. 

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, it is well to observe that, on its own, the Board has a jurisdictional obligation to determine whether the evidentiary threshold set forth in 38 U.S.C.A. § 5108 has or has not been met for the purpose of determining if a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board had a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence on file at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether the newly submitted evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, the consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last disallowed, but instead should include whether the evidence could reasonably substantiate the claim, if the claim was to be reopened, by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  Here, the record evidence does not indicate the receipt of any additional evidence during the applicable appeal period ending in August 2009.  (See Letter from VA to the Veteran, dated August 18, 2008, providing written notice of the August 2008 rating decision and of the Veteran's appellate rights).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  38 C.F.R. § 3.303(a) (2014).

The RO denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus in an August 2008 rating decision.  That decision was premised on the finding that the evidence of record did not show that such conditions occurred in service or were caused by service.  In a March 2008 submission from the Veteran, he stated that he was exposed to loud noise during service, and had experienced hearing loss and tinnitus ever since his exposure.  In an April 2008 submission, the Veteran stated that he served on the central front lines as a fire director while in Korea.  The Veteran stated that Howitzers were firing on enemy targets continually.  At the time of the August 2008 rating decision, the information of record indicates that the Veteran's service treatment records were presumably destroyed in the 1973 fire at the National Personnel Records Center, and that the available service treatment records consisted of (1) the January 1952 pre-induction medical examination report and report of medical history, (2) the November 1953 separation examination report and report of medical history, and (3) the dental and immunizations records.  See Service Treatment Records; Department of Veterans Affairs, Request for Information, May 2008 (completion date) (showing "Response 99" which discloses the record is fire related; the original service treatment records were moldy and brittle and could not be mailed; and copies of all available service treatment records were mailed).  The other evidence on file included an August 2008 VA examination report, which included an etiology opinion.

Since the August 2008 rating decision additional evidence has been associated with the claims file.  Notably, the Veteran provided additional lay testimony at his March 2015 Board hearing.  The Veteran stated that his Military Occupational Specialty required him to serve at the mortar and fire detection center, where he was exposed to a large amount of noise exposure.  The Veteran stated that he was stationed near large 105 Howitzers.  In service, the Veteran was involved with calculating where artillery should fire.  The Veteran stated that most of the time six large guns fired and that the explosions were so large and loud that they shook the ground.  The Veteran stated that he typically was 50 to 200 feet away from the guns when fired.  The Veteran stated that the big guns would fire twenty-four hours a day.  The Veteran stated that at times the noise was so loud that he was unable to hear other service members speak to him.  The Veteran provided a picture of him standing next to a row of six 105-Howitzers, which he describes as the type of large artillery from which he was exposed to extremely loud noise during his period of service.  The Veteran stated that he had a history of hearing loss and tinnitus, and that in his belief his constant exposure to loud noise from Howitzer cannon fire contributed to cause of his disabilities.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, and his contention is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Washington v. Nicholson, 19 Vet App 362, 368 (2005); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's lay evidence is new in that he now describes for the first time the type, frequency, and duration of his exposure to loud noise during service. The Veteran's lay evidence is material because it tends to indicate that the Veteran was exposed to hazardous noise, at which the risk of harm to healthy ears would be reasonably possible, when considered with the evidence previously of record that related to noise exposure experienced by the Veteran during service.

The Board finds that the Veteran's lay evidence of in-service noise exposure prior to the August 2008 rating decision did not provide the specific circumstances and details of his service as depicted by his testimony at the Board Hearing.  The type, frequency, and duration of noise exposure as described by the Veteran's hearing testimony portrays a more complete picture of the circumstances pertaining to events that occurred during the Veteran's period of service.  See Hodge, supra.  Accordingly, presuming the credibility of this lay evidence, the Board determines that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss and tinnitus.


ORDER

As new and material evidence has been received, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened; to this extent only, the appeal is granted.


REMAND

As outlined above, the Board has reopened the Veteran's previously denied claims of service connection for bilateral hearing loss and tinnitus.  Having reviewed the record, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  He maintains, in essence, that he has a current bilateral hearing loss disability and tinnitus that can be attributed to in-service noise exposure.

In the present case, the record evidence establishes that the Veteran has a bilateral hearing loss disability, as VA defines it.  The report of the August 2008 VA audiometric examination reflects that his auditory thresholds are greater than 40 decibels at 2000, 3000, and 4000 Hertz, for the right ear; and that his auditory thresholds are 40 decibels or greater at 3000 and 4000 Hertz, for the left ear; and that his speech recognition scores using Maryland CNC test are less than 94 percent.  The August 2008 VA examination report also reflects that the Veteran has a diagnosis of tinnitus.

The record evidence also reflects that the Veteran was exposed to hazardous noise during service.  The Veteran has testified that he was exposed to such noise while stationed in Korea serving at the mortar and fire detection center.  He has also submitted a news article from the Army Hometown New Center, Kansas City, Missouri, dated August 1952.  See BVA Hearing Transcript, p. 9 (March 2015).  The news article relates that the Veteran arrived in Korea in August 1952, and was attached to the 40th Infantry Division in Korea, which was on the active central front lines in Korea and was the scene of flare-ups of Communist attacks and patrol skirmishes.  Id.  The news article supports his contentions with regard to his noise exposure and is entirely consistent with the circumstances, conditions, or hardships of his combat service on the central front lines as part of an infantry division in Korea (which is indicated on his DD Form 214 as Foreign Service for 1 year, 2 months, and 1 day).  Hence, the Board accepts as satisfactory lay evidence the Veteran's description as to the type, frequency, and duration of his exposure to hazardous noise during combat service.  See 38 U.S.C.A. § 1154(b) (West 2014).

As to the nexus, or link, between the Veteran's bilateral hearing loss disability and tinnitus and in-service noise exposure, the Veteran specifically maintains that, while he has had VA audiology examinations (in 2008 and 2012), none of the examiners have taken into account (1) the noise level to which he was actually exposed based on how loud six or more 105 Howitzers are, and based on how long he was exposed to that noise level during service; and (2) whether his exposure to such noise level during service caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability and tinnitus that he now has.

In December 2012, the Veteran was afforded a VA audiology examination.  The examiner remarked that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort; as a result, the test results were considered invalid and unreliable.  As such, the examiner did not provide any audiometric test results in the examination report.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At the same time, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence). 

The Board is remanding the present claims to afford the Veteran another VA audiology compensation and pension examination in order to determine the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The Veteran is advised that his cooperation at the examination is of the utmost importance in obtaining accurate auditory thresholds and in assisting to provide the medical guidance necessary to make a decision in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his hearing loss and tinnitus disability dated since December 2012.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available and notice to the Veteran of VA's inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA audiology examination to determine the etiology of any bilateral hearing loss disability and tinnitus that presently exist. The claims file must be made available to the examiner for review.  The VA examiner must be informed that the Veteran's account of noise exposure from six or more 105 Howitzers, with an exposure time up to 24 hours per day over a period of one year from August 1952 to October 1953, is to be accepted as satisfactory evidence, based on the circumstances, conditions, or hardships of the Veteran's combat service.

Given the Veteran's combat exposure, the examiner is asked to address the following:

a.  What is the noise level, in decibels, from the firing of six or more 105 Howitzers at once?

b.  Given such noise level, how much exposure, in terms of minutes and/or hours, could the ears tolerate before acoustic damage occurs?

c.  Given the medical information from questions (a) and (b) above, and given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the Veteran's in-service exposure to hazardous noise caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that he now has?  In making this assessment, the examiner should take into consideration the Veteran's accounts that (1) he sustained noise exposure from six or more 105 Howitzers, with an exposure time up to 24 hours per day over a period of one year from August 1952 to October 1953, and (2) the closest he stood in proximity to the firing of six or more 105 Howitzers was 50 feet, and the farthest in proximity was 200 feet.

d.  Given the medical information from questions (a) and (b) above, and given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the Veteran's in-service exposure to hazardous noise caused any acoustic damage that has resulted in, or is related to, any diagnosis of tinnitus that he now has?  In making this assessment, the examiner should take into consideration the Veteran's accounts that (1) he sustained noise exposure from six or more 105 Howitzers, with an exposure time up to 24 hours per day over a period of one year from August 1952 to October 1953, and (2) the closest he stood in proximity to the firing of six or more 105 Howitzers was 50 feet, and the farthest in proximity was 200 feet.

e) Is it at least as likely as not (50 percent or greater probability) that any diagnosis of tinnitus is related to, or associated with, the Veteran's bilateral hearing loss disability?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Thereafter, re-adjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


